DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Response to Amendment
The amendment filed 01/25/2022 has been entered.
Claim 25 is new.
Claims 1-25 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a transducer assembly, classified in G01S7/521 or G01S7/524.
II. Claim 25, drawn to method of transmitting acoustic waves, classified in G10K 11/00 or G01N 29/34.
The inventions are independent or distinct, each from the other because:
Inventions Transducer assembly and method of transmitting acoustic waves are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the instant case newly submitted claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (J. of Micromech and MicroEngg, 2014) in view of Fleury (US 2020/0319336 A1).
Regarding claim 24, Chang, teaches an ultrasonic transducer element having an acoustic radiative surface[Abstract, Fig 1, 3], the ultrasonic transducer element configured to emit acoustic radiation as a chirp pulse over a drive frequency range, the drive frequency range characterized by a center frequency fc[Table 1, 2; Page 3, Col 1, last para]; and a .... acoustic lens acoustically coupled to the acoustic radiative surface at a proximal surface of the acoustic lens, the acoustic lens configured to receive the acoustic radiation at the proximal surface and to transmit the acoustic radiation through a distal surface of the acoustic lens[Fig 1, 3] divergently into water[Fig 8, 9; Table 1, 2], the acoustic lens characterized by an acoustic impedance in a range from 1.0 MegaRayls (MRayls) to 2.0 MRayls at fc. [Table 1, Page 7, Col 2].
Chang does not explicitly teach the use of a divergent acoustic lens[Though one of ordinary skill in the art would adjust a lens to have the desired focal length and thus desired convergence or divergence].
Fleury teaches the use of a divergent acoustic lens [Figs 3-5; 0020-0022]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the divergent acoustic lens from Fleury in order to have the acoustic radiation diverge into the medium. Additionally it would have been obvious to one of ordinary skill in the art, to adjust a lens to have the desired focal length and thus desired convergence or divergence, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215(CCPA 1980). Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 1-4, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Chang (J. of Micromech and MicroEngg, 2014) in view of Chaggares (US 20150257734 A1) and Fleury (US 2020/0319336 A1).
Regarding claim 1, Chang teaches an ultrasonic transducer element having an acoustic radiative surface[Abstract, Fig 1, 3], the ultrasonic transducer element configured to emit acoustic radiation over a drive frequency range, along a normal to the acoustic radiative surface, the frequency range characterized by a center frequency fc[Table 1, 2; Page 3, Col 1, last para]; 
and a divergent acoustic lens acoustically coupled to the acoustic radiative surface at a proximal surface of the acoustic lens, the acoustic lens configured to receive the acoustic radiation at the proximal surface and to transmit the acoustic radiation through a distal surface of the acoustic lens, the acoustic lens being characterized by a maximum height h, measured from the proximal surface to the distal surface of the acoustic lens in the direction of the normal to the acoustic radiative surface[Fig 1,3], .....
Chang does not explicitly teach the use of a divergent acoustic lens[Though one of ordinary skill in the art would adjust a lens to have the desired focal length and thus desired convergence or divergence].
Fleury teaches the use of a divergent acoustic lens [Figs 3-5; 0020-0022]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the divergent lens of Fleury in order to have the acoustic radiation diverge into the medium. Additionally it would have been obvious to one of ordinary skill in the art, to adjust a lens to have the desired focal length and thus desired convergence or divergence, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215(CCPA 1980). Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Chang does not explicitly teach where 3/4 λc< h < 2λc, where λc = Clens/fc is a center acoustic wavelength of the lens, and where Clens is a longitudinal sound speed of the center frequency fc, within the acoustic lens[Though table 1,2,3, Page 2,3 "2 Design of acoustic lens" discloses relationship a between wavelength and height/thickness as well as the values selected in a similar range].
Chaggares teaches that where 3/4 λc< h < 2λc, where λc = Clens/fc is a center acoustic wavelength of the lens, and where Clens is a longitudinal sound speed of the center frequency fc, within the acoustic lens [Abstract teaches thickness as a multiple of 1/4" of the wavelength]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the range of heights of Chaggares to create an acoustic lens with thickness in 3/4 λc< h < 2λc range. Doing so would give a wide range of operation for the lens. Moreover, it would have been obvious to one having ordinary skill in the art to have modified the height to 3/4 λc< h < 2λc, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 2, Chang as modified, also teaches that wherein the acoustic lens is characterized by an acoustic impedance in a range from 1.0 MegaRayls (MRayls) to 2.0 MRayls at fc.[Table 1, Page 7, Col 2]
Regarding claim 3, Chang, as modified, also teaches wherein the acoustic lens is characterized by an acoustic impedance in a range from 1.25 MRayls to 1.75 MRayls at fc.[Table 1, Page 7, Col 2]
Regarding claim 4, Chang does not explicitly teach wherein the longitudinal sound speed clens is greater than 2000 m/s [Though such a range would be obvious to one of ordinary skill in the art].
Chaggares teaches that the longitudinal sound speed clens is greater than 2000 m/s [0023].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the longitudinal sound speed of Chaggares to create an acoustic lens where the longitudinal sound speed clens is greater than 2000 m/s. Doing so would give a wide range of operation for the lens. Moreover, it would have been obvious to one having ordinary skill in the art to have modified the longitudinal sound speed clens to be greater than 2000 m/s, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 16, Chang does not explicitly teach an acoustic beam of the acoustic radiation output from the acoustic lens is characterized by a -3 dB beam divergence in a range from about 15° to about 40°.
However, it would have been obvious to one having ordinary skill in the art to have modified the lens for a certain divergence, since beam divergence depends on the lens characteristics and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 17, Chang does not explicitly teach the -3 dB beam divergence is in a range from about 20° to about 30°.
However, it would have been obvious to one having ordinary skill in the art to have modified the lens for a certain divergence, since beam divergence depends on the lens characteristics and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 18, Chang does not explicitly teach wherein the center frequency fc, is on the order of 200 kHz.
Chaggares teaches that wherein the center frequency fc, is on the order of 200 kHz. [0009]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the frequency of Chaggares to create an acoustic lens with center frequency of 200kHz. Doing so would give good frequencies for tissue mapping. Moreover, it would have been obvious to one having ordinary skill in the art to have modified the frequency to 200 kHz, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 20, Chang does not explicitly teach further including an acoustic matching layer, wherein the acoustic lens is acoustically coupled to the acoustic radiative surface via the matching layer.
Chaggares teaches that further including an acoustic matching layer, wherein the acoustic lens is acoustically coupled to the acoustic radiative surface via the matching layer.[0021]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang in view of the matching layer of Chaggares order to create an acoustic lens with a matching layer between the lens and transducer for better impedance matching and transition from the transducer to the lens.)
Regarding claim 21, Chang, as modified, teaches that the acoustic lens is acoustically coupled to the acoustic radiative surface via a physical contact between the proximal surface of the acoustic lens and the acoustic radiative surface. [Fig 3].
Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (J. of Micromech and MicroEngg, 2014) in view of Chaggares (US 20150257734 A1) and Fleury (US 20200319336 A1) as applied to claim 1 above, and further in view of Barthe (US 20140276055 A1).
Regarding claim 5, Chang, does not explicitly teach wherein the acoustic lens is formed of a syntactic foam material.
Barthe teaches that wherein the acoustic lens is formed of a syntactic foam material.[0269 as knowledge of composites such as syntactic foam and various materials available would be known to one skilled in the art].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the composites and materials in Barthe in order to create a lens made of a composite material. Doing so would facilitate a wide range of acoustic properties with various materials. Moreover, it would have been obvious to one having ordinary skill in the art to have modified the lens to use composites, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed material yields any previously unexpected results. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Chang does not explicitly teach wherein the acoustic lens is formed of a composite material.
Barthe teaches that wherein the acoustic lens is formed of a composite material.[0269 as knowledge of composites such as syntactic foam and various materials available would be known to one skilled in the art]
Regarding claim 7, Chang does not explicitly teach wherein the acoustic lens is formed of carbon fiber or glass fiber.
Barthe teaches wherein the acoustic lens is formed of carbon fiber or glass fiber [0269 as knowledge of composites such as syntactic foam and various materials available would be known to one skilled in the art].
Regarding claim 19, Chang does not explicitly teach ultrasonic transducer element is formed of a ceramic piezoelectric material.
Barthe teaches ultrasonic transducer element is formed of a ceramic piezoelectric material.[Para 151]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang  with the composites and materials in Barthe in order to create a transducer element made of ceramic piezoelectric material. Doing so would enable use of acoustically active materials. Moreover, it would have been obvious to one having ordinary skill in the art to have constructed the element with piezoelectric material, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed material yields any previously unexpected results. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (J. of Micromech and MicroEngg, 2014) in view of Chaggares (US 20150257734 A1) and Fleury (US 20200319336 A1) as applied to claim 1 above, and further in view of Bakaraju (US 20170336653 A1).
Regarding claim 8, Chang does not explicitly teach wherein, in a cross section of the acoustic lens, the distal surface of the acoustic lens is defined by a polynomial of second order to tenth order.
Bakaraju teaches that wherein, in a cross section of the acoustic lens, the distal surface of the acoustic lens is defined by a polynomial of second order to tenth order. [0035]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the use of polynomials and Bezier curves in Bakaraju in order to create a lens where the cross section of a lens curve is optimized. Moreover, it would have been obvious to one having ordinary skill in the art to have designed the cross section of a lens curve using polynomials and Bezier curves, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using polynomials and Bezier curves in such a manner or range yields any previously unexpected results.
Regarding claim 9, Chang does not explicitly teach wherein the polynomial is of third order to tenth order. 
Bakaraju teaches that wherein the polynomial is of third order to tenth order. [0035]
Regarding claim 10, Chang does not explicitly teach wherein the polynomial is of third order to fifth order. 
Bakaraju teaches that wherein the polynomial is of third order to fifth order. [0035]
Regarding claim 11, Chang does not explicitly teach wherein, in a cross section of the acoustic lens, the distal surface of the acoustic lens is defined by one or more Bezier curves. 
Bakaraju teaches that wherein, in a cross section of the acoustic lens, the distal surface of the acoustic lens is defined by one or more Bezier curves. [0035]

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (J. of Micromech and MicroEngg, 2014) in view of Chaggares (US 20150257734 A1) and Fleury (US 20200319336 A1) as applied to claim 1 above, and further in view of Newnham (US 6215231 B1).
Regarding claim 12, Chang does not explicitly teach wherein the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 10%. [Though one skilled in the art would understand that optimizing TVR would be known in the art]. 
Newnham teaches that the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 10%. [Fig 16].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the optimization of TVR in Newnham in order to create an acoustic lens with an optimized TVR. Doing so would optimize the transmission of the lens. Moreover, it would have been obvious to one having ordinary skill in the art to have optimized the TVR, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 13, Chang does not explicitly teach wherein the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 20%. [Though one skilled in the art would understand that optimizing TVR would be known in the art]. 
Newnham teaches that the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 20%. [Fig 16].
Regarding claim 14, Chang does not explicitly teach wherein the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 30%. [Though one skilled in the art would understand that optimizing TVR would be known in the art]. 
Newnham teaches that the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 30%. [Fig 16].
Regarding claim 15, Chang does not explicitly teach wherein the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 40%. [Though one skilled in the art would understand that optimizing TVR would be known in the art]. 
Newnham teaches that the transducer assembly has a transmit voltage response (TVR) that has a 3dB fractional bandwidth greater than 40%. [Fig 16].

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (J. of Micromech and MicroEngg, 2014) in view of Chaggares (US 20150257734 A1) and Fleury (US 20200319336 A1) as applied to claim 1 above, and further in view of Bui (US 4963782 A).
Regarding claim 22, Chang does not explicitly teach the ultrasonic transducer element is further configured to emit the acoustic radiation using a fundamental thickness mode of the ultrasonic transducer element.
Bui teaches that the ultrasonic transducer element is further configured to emit the acoustic radiation using a fundamental thickness mode of the ultrasonic transducer element.[Claim 14]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the fundamental thickness modes and its variations in Bui in order to create an acoustic lens with fundamental thickness mode and variations of it to produce different frequencies.
Regarding claim 23, Chang does not explicitly teach the ultrasonic transducer element is further configured to emit the acoustic radiation using a harmonic of a fundamental thickness mode of the ultrasonic transducer element.
Bui teaches that the ultrasonic transducer element is further configured to emit the acoustic radiation using a harmonic of a fundamental thickness mode of the ultrasonic transducer element. [Claim 14].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic lens in Chang with the fundamental thickness modes and its variations in Bui in order to create an acoustic lens with fundamental thickness mode and variations of it to produce different frequencies.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
With regards to applicant’s arguments on pages 2-5 of remark, applicant argues the manner of use and purpose of application as compared to Chang. Applicant also argues that the claims are non obvious and that the use a divergent acoustic lens as compared to the convergent lens in Chang and that the modification makes it unsuitable for its original purpose. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chaggares teaches the wavelengths and Fleury teaches the use of divergent lenses and must be considered with Chang.  
Moreover a person of ordinary skill would consider the ability to focus a lens and the use of either convergent or divergent lenses based on if the acoustic waves have to be converged or diverged depending on the device.
In response to applicant's argument that the original purpose of Chang is different, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645